     Case 3:20-cv-01000-MMA-DEB Document 12 Filed 09/02/20 PageID.46 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8                         UNITED STATES DISTRICT COURT
 9                      SOUTHERN DISTRICT OF CALIFORNIA
10

11     JAMES RUTHERFORD, an                    Case No. 3:20-cv-01000-MMA-DEB
12     individual,

13                                                 ORDER GRANTING JOINT
       Plaintiff,                                  MOTION FOR DISMISSAL WITH
14                                                 PREJUDICE
       v.
15
                                                   [Doc. No. 10]
16     CFT C PROPERTIES LLC, a
       Florida limited liability company;
17     and DOES 1-10, inclusive,
18
       Defendants.
19

20

21          After consideration of the Joint Stipulation for Dismissal of the entire action
22   with Prejudice filed by Plaintiff James Rutherford (“Plaintiff”) and CFT C
23   Properties LLC (“Defendant”), the Court hereby GRANTS the motion and
24   DISMISSES this action with prejudice in its entirety. Each party will bear his or its
25   own costs and attorneys’ fees.
26          IT IS SO ORDERED.
27   DATE: September 2, 2020                 ____________________________________
                                             HON. MICHAEL M. ANELLO
28
                                             United States District Judge
                                               1
                                                                            20cv1000
